        Case 5:19-cv-00718-PRW Document 13 Filed 01/07/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and                           )
JEFFREY COVINGTON,                            )
                                              )
              Plaintiffs,                     )
                                              )
v.                                            )   Case No. 19-cv-00718-PRW
                                              )
CSAA FIRE AND CASUALTY                        )
INSURANCE, d/b/a AAA FIRE AND                 )
CASUALTY INSURANCE COMPANY,                   )
INC.,                                         )
                                              )
              Defendants.                     )

                            NOTICE OF CHANGE OF ADDRESS

To the Clerk of this Court and all parties of record:

       Please note our change of address as counsel in the above-styled case for Defendant,

CSAA Fire and Casualty Insurance Company:

                                 Gerard F. Pignato, Esquire
                                 Matthew C. Kane, Esquire
                             RYAN WHALEY COLDIRON JANTZEN
                                 PETERS & WEBBER PLLC
                                 400 North Walnut Avenue
                              Oklahoma City, Oklahoma 73104
                                 Telephone: 405-239-6040
                                 Facsimile: 405-239-6766
                                   jerry@ryanwhaley.com
                                  mkane@ryanwhaley.com
        Case 5:19-cv-00718-PRW Document 13 Filed 01/07/20 Page 2 of 2




                                                 Respectfully submitted,


                                                 s/ Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 Matthew C. Kane, OBA No. 19502
                                                 RYAN WHALEY COLDIRON JANTZEN
                                                   PETERS & WEBBER PLLC
                                                 400 North Walnut Avenue
                                                 Oklahoma City, Oklahoma 73104
                                                 Telephone: 405-239-6040
                                                 Facsimile: 405-239-6766
                                                 Email:        jerry@ryanwhaley.com
                                                               mkane@ryanwhaley.com
                                                 ATTORNEYS FOR DEFENDANT


                            CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020, I electronically transmitted the attached
document to the Clerk of Court using the Electronic Case Filing System for filing. Based on
the records currently on file in this case, the Clerk of Court will transmit a Notice of
Electronic Filing to the following:

       Douglas J. Shelton, Esquire
       Erica R. Mackey, Esquire

                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                            2
